968 F.2d 21
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
SO-LO OIL COMPANY, INC., Plaintiff-Appellant,v.TOTAL PETROLEUM, INC., Defendant-Appellee.
No. 89-6272.
United States Court of Appeals, Tenth Circuit.
July 2, 1992.

Before JOHN P. MOORE and BARRETT, Circuit Judges, and SPARR,* District Judge.
ORDER AND JUDGMENT**
PER CURIAM.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
This court, pursuant to the provisions of Okla.Stat. tit. 20, § 1602, certified to the Supreme Court of the State of Oklahoma the following question of Oklahoma law which we determined would control the outcome of this case:


3
Do the provisions of the Oklahoma Unfair Sales Act, Okla.Stat. tit. 15, §§ 598.1-598.11, especially § 598.3, apply to entities such as defendant, Total Petroleum, which not only produce and refine petroleum products, but also sell those products at retail directly to the general public in competition with distributors such as plaintiff, So-Lo Oil Company?


4
The Oklahoma Supreme Court has now answered that question in the negative.  See So-Lo Oil Co. v. Total Petroleum, Inc., No. 76,856, 1992 WL 112165 (Okla.  May 19, 1992).


5
Upon consideration of the opinion of the Supreme Court of the State of Oklahoma, we AFFIRM the judgment of the United States District Court for the Western District of Oklahoma.



*
 Honorable Daniel B. Sparr, District Judge, United States District Court for the District of Colorado, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3